                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO


 TEAL PEAK CAPITAL, LLC;                           Case No. 3:20-CV-01747 (PAD)

 Plaintiff/Counter-Defendant,
                                     BREACH OF CONTRACT; SPECIFIC
           And                       PERFORMANCE    OF   CONTRACT;
                                     REIMBURSEMENT OF FUNDS, COSTS
 JOHN MICHAEL GRZAN; NAMRATA KHIMANI AND EXPENSES
 Counter-Defendant;

           v.

 ALAN BRAM GOLDMAN;

 Defendant/Counter-Plaintiff.




  DEFENDANT’S MOTION REQUESTING THE COURT TO STAY PROCEEDINGS

       PENDING RESOLUTION OF DEFENDANT’S MOTION TO DISQUALIFY

TO THE HONORABLE COURT:

       COMES NOW defendant Alan Bram Goldman (hereinafter, “Mr. Goldman”) through the

undersigned attorney, and respectfully states and prays as follows:

  I.   INTRODUCTION

           1. Currently pending before the Court are several motions. To wit, Plaintiff filed a

                Motion Requesting Order of Prohibition to Alienate and/or Otherwise Dispose of

                Real Property (Docket No. 14) and a Motion to Strike Exhibit 8 of Defendant’s

                Counterclaim. On the other hand, Mr. Goldman filed a Response in Opposition to

                Plaintiff’s Motion Requesting Order of Prohibition to Alienate and/or Otherwise

                Dispose of Real Property (Docket No. 19/22), and a Motion to Disqualify Counsel

                for Plaintiff and Memorandum of Law in Support Thereof (Docket No. 24).

           2. Furthermore, this Court ordered parties to submit a Joint Proposed Schedule by

                April 19, 2021 (Docket No. 20).
         3. Mr. Goldman respectfully requests from this Court to stay proceedings pending

            outcome of the Motion to Disqualify Counsel for Plaintiff and Memorandum of Law

            in Support Thereof.



 II.   MOTION TO STAY STANDARD

         4. According to the Supreme Court, United States District Courts have discretion to

            stay proceedings. See generally Landis v. North Am. Co., 299 U.S. 248 (1936). As

            such, a stay of proceedings is a decision within the sound discretion of the Court.

            See Aponte-Torres v. Univ. of P.R., 445 F.3d 50,59 (1st Cir. 2006).

         5. This discretionary power to stay proceedings “is incidental to the power inherent in

            every court to control the disposition of the causes on its docket with economy of

            time and effort for itself, for counsel, and for litigants. Landis v. North Am. Co., 299

            U.S. at 254.

         6. In deciding to exercise its discretionary power to stay proceedings, the court should

            balance the interests of the parties and the Court. See Landis v. North Am. Co.,

            299 U.S. at 254-55; Bank of Am., N.A. v. WRT Realty, L.P., 769 F. Supp. 2d 36,

            39 (D. Mass. 2011).

III.   ARGUMENT

         7. In his Motion to Disqualify Counsel for Plaintiff and Memorandum of Law in Support

            Thereof, Mr. Goldman poses that the firm Ferraiuoli LLC should be disqualified

            from representing Teal Peak Capital LLC due to certain actions and omissions

            present during the negotiations that gave rise to the Complaint and due to the fact

            that Mr. Goldman is a former client of Ferraiuoli LLC in matters relating to the

            property, located in The Estates #13, Dorado, Puerto Rico 00646, subject of the

            present litigation.



                                               2
           8. Mr. Goldman’s Motion to Disqualify presents a strong argument for the

               disqualification of Plaintiff’s legal representation and is likely to prevail on its merits.

               Allowing the parties to continue proceedings, when there is a possibility that

               Plaintiff’s legal representation will be disqualified, would result in the unnecessary

               expenditure of time and money by the parties. Likewise, it will hinder the Court’s

               ability to economize and maximize its time and efforts seeing that Plaintiff would

               need to find new legal representation to advance its claims, which would inevitably

               delay the proceedings.



       WHEREFORE Mr. Goldman very respectfully requests that the Court stay the proceedings

in this case, pending outcome of his Motion to Disqualify Counsel for Plaintiff and Memorandum

of Law in Support Thereof. This request is made in good faith and in the best interest of both

parties and the Court, as it will avoid undergoing significant litigation costs and will economize

this Court’s time and efforts if it were to grant Mr. Goldman’s Motion to Disqualify.



               RESPECTFULLY SUBMITTED.

               In San Juan, Puerto Rico, this 16th day of April 2021.



                                                       Attorney for Alan Bram Goldman
                                                       McConnell Valdés LLC
                                                       PO Box 364225
                                                       San Juan, Puerto Rico 00936-4225
                                                       270 Ave. Muñoz Rivera
                                                       Hato Rey, PR 0918
                                                       T: 787-250-5604

                                                       By: s/ Antonio A. Arias-Larcada
                                                       Antonio A. Arias, Esq.
                                                       USDC-PR 204906
                                                       aaa@mcvpr.com




                                                   3
       IT IS HEREBY CERTIFIED that on this date we filed a true and correct copy of the

foregoing document with the Clerk of the Court using the CM/ECF system, which will send notice

electronically to all counsel at their address of record.

Date: April 16, 2021                                        By: s/Antonio A. Arias-Larcada
                                                                   Attorney




                                                  4
